             Case 3:18-cv-00170-DPM Document 27 Filed 07/24/19 Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             JONESBORO DIVISION

STEVEN J. RUBENSTEIN, pro se                                             PLAINTIFF


v.                          CASE NO. 3:18-CV-00170 DPM


AMERICAN ACADEMY OF ACTUARIES
and SOCIETY OF ACTUARIES                                             DEFENDANTS


                   DEFENDANT THE SOCIETY OF ACTUARIES’S
                      MOTION TO ADOPT BY REFERENCE

        Pursuant to Federal Rule of Civil Procedure 10(c), defendant the Society of

Actuaries (“the Society”) adopts by reference defendant the American Academy of

Actuaries’s (“the Academy”) motion for summary judgment (Doc. No. 24), brief in

support (Doc. No. 25), and statement of facts (Doc. No. 26), insofar as they pertain

to the Academy’s arguments that the plaintiff has failed to state a claim and that

the plaintiff has failed to participate in discovery.

        The arguments made by the Academy in its motion for summary judgment

regarding failure to establish a claim for defamation and failure to participate in

discovery (sections “1” and “2” of the Academy’s brief in support) apply equally to

the Society. As such, the case against the Society also should be dismissed as a

matter of law. Because all relevant authorities are cited in the briefing which was

adopted herein, the Society is not submitting a separate memorandum brief in

support of this motion.




1889572-v1
        Case 3:18-cv-00170-DPM Document 27 Filed 07/24/19 Page 2 of 3



       WHEREFORE, defendant the Society of Actuaries prays that its motion to

adopt be granted, that summary judgment be entered in favor of the Society of

Actuaries dismissing the plaintiff’s complaint with prejudice, and for all other relief

to which it is entitled.

                                        WRIGHT, LINDSEY & JENNINGS LLP
                                        200 West Capitol Avenue, Suite 2300
                                        Little Rock, AR 72201-3699
                                        (501) 371-0808
                                        FAX: (501) 376-9442
                                        Email: grather@wlj.com
                                                jkoehler@wlj.com

                                        By: /s/ Gordon S. Rather, Jr. _____
                                            Gordon S. Rather, Jr. (68054)
                                           Jessica Pruitt Koehler (2015226)

                                            Attorneys for Defendant
                                            Society of Actuaries




                                           2
        Case 3:18-cv-00170-DPM Document 27 Filed 07/24/19 Page 3 of 3



                            CERTIFICATE OF SERVICE

      On July 24, 2019, a copy of the foregoing was served by email and U.S. mail

on the following:

           1.       Mr. Steven J. Rubenstein
                    502 River Street
                    Chattanooga, TN 37405
                    sjrubenstein@me.com

                    Pro se Plaintiff

            2.      Mr. Richard Glassman
                    Ms. Lauran G. Stimac
                    Glassman, Wyatt, Tuttle & Cox, P.C.
                    26 North Second Street
                    Memphis, TN 38103
                    rglassman@gwtclaw.com
                    lstimac@gwtclaw.com

                    Attorneys for Defendant Academy



                                               /s/ Gordon S. Rather, Jr.
                                               Gordon S. Rather, Jr.




                                        3
